Citation Nr: 1146219	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.	Entitlement to service connection for a lumbar spine disorder.

3.	Entitlement to service connection for a cervical spine disorder.

4.	Entitlement to service connection for a bilateral shoulder disorder.

5.	Entitlement to service connection for tendonitis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to February 1999 and from October 2004 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing at the RO in Cleveland, Ohio in February, 2010.  This transcript has been associated with the file.  The Board notes the Veteran was scheduled for a Board hearing in March 2011, however the Veteran did not show up for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

The issues of entitlement to service connection for a lumbar spine, cervical spine, and bilateral shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The Veteran's PTSD is related to service.

2.	The competent medical evidence of record does not indicate the Veteran is currently diagnosed with tendonitis of the right wrist.


CONCLUSIONS OF LAW

1.	PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.	Tendonitis of the right wrist was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Since the Board is granting entitlement to PTSD, the entire benefit sought on appeal for this issue has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's claim for tendonitis of the right wrist, the notice requirements were met in this case by a letter sent in January 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in November 2007 for his right wrist claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

PTSD

The Veteran contends that he suffers from PTSD as a result of the incidents he experienced while in-service.  See e.g., July 2008 statement.  The Veteran's service personnel records indicate that his military occupational specialty (MOS) was a metal worker and that he served in Iraq from December 2004 to December 2005.  

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) ,which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by providing that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Arguably, the new regulation is applicable.   

In this case, the Veteran contends that while in-service he was involved in an incident where children and adult civilians were killed by members of his company.  See e.g., July 2008 statement.  He also reported his convoy encountered an IED while driving.  See February 2008 VA examination report.  

The Veteran reported that he has memories of the civilian gunfire, especially with regard to the children being injured or killed.  See February 2008 VA examination report.  His claimed stressors are consistent with his service.  In this regard, the Board notes the Veteran's MOS indicates he was a metal worker stationed in Iraq from December 2004 to December 2005 at Camp Anaconda.  At his February 2010 RO hearing he testified that as a metal worker he had to repair Humvees and clean them out when they came back from combat.  He also testified that he provided force protection for transportation and he was a gun buddy in these trucks.  

At his February 2008 VA examination he further reported nightmares approximately 1-2 times a week as well as flashbacks.  He also reported that he avoids crowds and large family gatherings.  The Veteran's wife submitted a statement that since returning from service the Veteran has been withdrawn, suffers from sleep disturbances, and has anger problems.  See July 2008 statement.  She also reported it was difficult to communicate with him.

The Veteran has been diagnosed with PTSD by multiple VA physicians and the Board observes that he has attended PTSD group counseling over the course of the appeals period.  See e.g., June 2009 counseling VA treatment record.  At an October 2008 psychiatry evaluation the examiner noted the Veteran's claims that while in Iraq his convoy encountered an IED once and his company shot at civilian children who threw rocks at them.  After performing an examination he diagnosed the Veteran with PTSD.  

With regard to the new regulations, the Board acknowledges that the Veteran has claimed that he feared for his life during his deployment to Iraq.  See e.g., February 2007 VA treatment record.  A VA psychologist has confirmed that the Veteran's in-service experiences support his current diagnosis of PTSD and are related to his current symptoms.  See August 2008 VA treatment record.  Furthermore, there is no evidence contradicting that the Veteran's claimed in-service stressors are related to his current symptoms and diagnosis of PTSD.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In sum, as there is corroborative evidence that the Veteran currently suffers from PTSD and there is a competent medical opinion linking PTSD to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for PTSD is granted.

Tendonitis of the Right Wrist

The Veteran alleges that he suffers from tendonitis of the right wrist which began in-service.  For this reason, he believes his claim should be granted.

The Board has reviewed the Veteran's service treatment records.  While in-service, there is no indication that the Veteran complained of, was diagnosed with, or was treated for tendonitis of the right wrist.  On his November 2004 pre-deployment examination the Veteran did not report any wrist pain.  On his November 2005 post-deployment medical examination the Veteran specifically noted that he was suffering from shoulder pain but again he did not report any right wrist pain.  

Following separation from service, there is no competent medical opinion diagnosing the Veteran with tendonitis of the right wrist.  Furthermore, the Veteran was afforded a VA examination in November 2007.  At this examination he reported he received a wrist brace in-service for his right wrist pain.  He also complained of pain which was 5/10 in severity.  The examiner opined the Veteran had a normal right wrist, with no tenderness on palpation, confirmed by x-ray.  The only defect noted was an old fracture of the 5th metacarpal.  As the Veteran's claim was specifically for tendonitis of the right wrist and not for any issue with his little finger, the Board will not consider whether service connection is warranted on this issue.

As such, the Board finds that there is no evidence of record which shows that the Veteran is currently suffering, or previously suffered, from tendonitis of the right wrist.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet.  App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this case, the Veteran has not been diagnosed with tendonitis of the right wrist.  

The Board acknowledges the Veteran's complaints of pain in his right wrist.  See e.g., November 2007 VA examination report.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board acknowledges that the Veteran testified that he injured his right wrist in-service and it has been bothering him since then.  However, as noted above, the Board finds the Veteran has not been diagnosed with a right wrist disability at any point during the appeal period.  Without a current diagnosis of a disability, the Board cannot grant service connection.  

While the Board sincerely appreciates the Veteran's service, there is no competent evidence of a diagnosis of tendonitis of the right wrist.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a disability, and the great weight of the evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for tendonitis of the right wrist is denied.

REMAND

The Veteran contends that he suffers from a bilateral shoulder disorder which began when he served in Iraq.  See February 2010 RO hearing transcript.  The Veteran also contends that his lumbar and cervical spine disorders are directly related to service.  The Veteran testified at the February 2010 RO hearing that he worked as a welder in-service and he had to carry packs weighing up to 65 pounds.  

The Veteran was seen with multiple complaints of spine, neck, and shoulder problems prior to entering active duty.  In October 2000 the Veteran was put on a temporary profile due to low back pain.  He reported he had injured his lower back 6 weeks earlier while lifting at work.  He reported he was still undergoing an evaluation for worker's compensation.  A March 2002 Medical Certificate recorded complaints of back problems.  However, the Veteran reported that he was currently doing okay and would be able to complete the PT test.  In a Report of Medical Examination in July 2003 the Veteran reported no back pain or recurrent back problems, although he did report shoulder pain.

The Veteran was given a pre-deployment examination in November 2004.  At this examination he did not report back, neck, or shoulder pain.  However, in a November 2004 service treatment record the Veteran reported a history of neck pain for which he took Tylenol.  In a September 2005 service treatment record the Veteran had complaints of neck and back pain.  He was diagnosed with cervical spine strain and given pain medication.  In a separate September 2005 service treatment record the Veteran complained he was suffering from bilateral shoulder pain and was using an anti-inflammatory to help with the pain.  He was diagnosed with bilateral spasms of the deltoid muscles.  A separate service treatment record noted that he was put on temporary profile for this condition.  On his November 2005 post-deployment health form he also reported swollen, stiff, or painful joints, back pain, and muscle aches.

An April 2006 private treatment record noted the Veteran had complaints of bilateral shoulder pain and he was diagnosed with shoulder tendonitis.  A September 2006 private treatment record also noted shoulder and neck pain.  The Veteran was afforded a VA examination in November 2007 for his spine and bilateral shoulder disabilities.  The Veteran was diagnosed with mild degenerative changes with disc protrusion of the lumbar spine.  With regard to his cervical spine the examiner found evidence of cervical disc herniation.  The examiner diagnosed the Veteran as having a bilateral rotator cuff tear and arthritis of the left shoulder.  However, there is no opinion as to whether these conditions are related to service.  

The Board also observes at his February 2010 RO hearing the Veteran indicated that he was treated for some lumbar spine pain prior to entering service.  He testified that he was told his spine condition was aggravated in active service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Board notes that there was no opinion given as to whether the Veteran suffered from a spinal disorder prior to entering service and if so, if a spinal disorder was aggravated in-service.  

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran should be afforded a new VA examination to determine if he currently suffers from any spine or bilateral shoulder disabilities and whether they are at least as likely as not related to service.  Furthermore, the examiner should address whether the Veteran suffered from a spinal disorder prior to entering service and if so, if his condition was aggravated in-service.

The Board further notes that the most recent VA treatment records in the claims file are from April 2010.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from April 2010 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from April 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination to determine the nature and etiology of any current lumbar spine, cervical spine, or bilateral shoulder disorders.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

      a)  Whether it is at least as likely as not that any current lumbar spine, cervical spine, or shoulder disorder is related to a disease or injury in service, and
      
      b)  Whether any current lumbar or cervical spine disorder existed prior to service, and if so, whether it is at least as likely as not that either condition was aggravated in-service beyond the natural progression of the disorder.  

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


